Citation Nr: 0945680	
Decision Date: 12/01/09    Archive Date: 12/08/09

DOCKET NO.  08-31 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy of the bilateral upper extremities, to include as 
secondary to service-connected diabetes mellitus. 
 
2.  Entitlement to service connection for peripheral 
neuropathy of the bilateral lower extremities, to include as 
secondary to service-connected diabetes mellitus. 
 
3.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
diabetes mellitus. 
 
4.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus. 






REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to July 1963 and 
from November 1966 to November 1971.  The Veteran is shown to 
performed active duty in the Republic of Vietnam from June 
1968 to June 1969 and from August 1971 to September 1971.  

This case initially came on appeal from a February 2008 
rating decision issued by the RO.  As an initial matter, the 
Board of Veterans' Appeals (Board) notes that, in his VA Form 
9 substantive appeal, the Veteran limited his issues on 
appeal to the two peripheral neuropathy issues (listed as 
issues numbered 1 and 2, above).    

However, his representative listed all four issues in its 
October 2008 written statement and will be accepted as an 
equivalent to a timely formal substantive appeal (VA Form 9).  
38 U.S.C.A. § 7105 (West 2002 & Supp 2009); 38 C.F.R. 
§§ 20.300, 20.302 (2009); see generally Percy v. Shinseki, 
No. 05-2961 (U.S. Vet. App. April 17, 2009) (holding that 
once the issues are certified to the Board, the RO has waived 
any objection VA may have had as to the timeliness of the 
appeal).  

In a December 2007 VA examination, the Veteran was diagnosed 
with diabetic retinopathy.  This matter is referred to the RO 
for appropriate action.  

The issues of service connection for peripheral neuropathy of 
the upper extremities, to include as secondary to service-
connected diabetes mellitus; peripheral neuropathy of the 
lower extremities, to include as secondary to service-
connected diabetes mellitus; and hypertension, to include as 
secondary to service-connected diabetes mellitus are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The Veteran is shown to have served in the Republic of 
Vietnam during his period of active duty.  

2.  The Veteran currently is not shown to have CAD or 
ischemic heart disease that can be linked to any event or 
incident of his period of service, including his documented 
active duty in the Republic of Vietnam or to a service-
connected disability on a secondary basis.  



CONCLUSION OF LAW

The Veteran does not have a disability manifested by CAD or 
ischemic heart disease due to disease or injury that was 
incurred in or aggravated by service; nor may any be presumed 
to have been incurred therein; nor is any proximately due to 
or the result of a service-connected.  38 U.S.C.A. §§ 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3,310 (2009).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  

The Board notes that a "fourth element" of the notice 
requirement, requesting the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, was 
recently removed from the language of 38 C.F.R. § 
3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).  

Prior to the initial adjudication of the Veteran's claim for 
service connection for CAD, he was provided notice of VCAA in 
August 2007.  The VCAA letter indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  

The Veteran also received notice pertaining to the downstream 
disability rating and effective date elements of his claim, 
and was furnished a Statement of the Case in August 2008.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Veteran was afforded a VA examination in December 2007 
for the purpose of establishing the nature and likely 
etiology of the claimed heart condition.  .

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, VA treatment records, a VA examination, 
Social Security Records, and statements and testimony from 
the Veteran.  

The Veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The Veteran has been accorded ample opportunity to present 
evidence and argument in support of his appeal.  All due 
process requirements have been met.  See 38 C.F.R. § 3.103.  


II.  Service Connection for CAD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection may also be granted for certain chronic 
disease, i.e., hypertension, when it is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.  

Service connection may also be established on a secondary 
basis for a disability which is proximately due to or the 
result of a service-connected disease or injury; or, for any 
increase in severity of a nonservice-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progression of the nonservice-connected disease.  38 C.F.R. 
§ 3.310(a)-(b) (2007); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  

The Veteran asserts that he suffering from CAD as a result of 
his service-connected disability.  (See May 2009 hearing 
transcript, p. 2).  

The service treatment records fail to show complaints or 
findings of a heart disorder in service.  

The post-service treatment records reflect no diagnosis of or 
treatment for CAD.  (See VAMC Miami Treatment Records from 
July 2007 to February 2008).  

Significantly, in connection with the December 2007 examiner, 
the VA examiner found no evidence of CAD.  The Veteran in 
this regard has presented no competent evidence to support 
his lay assertion of having CAD or ischemic heart disease.  

The medical evidence fails to show that the Veteran has a 
diagnosis of CAD.  A diagnosed identifiable underlying malady 
or condition is needed to constitute a disability for which 
service connection can be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

In the absence of a showing of CAD, meaning medical evidence 
showing the Veteran has the condition alleged, service 
connection is not warranted.  

The case law is well settled on this point.  In order for a 
claimant to be granted service connection for a claimed 
disability, there must be evidence of a current disability.  
See Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection is 
limited to cases wherein the service incident has resulted in 
a disability, and in the absence of proof of a present 
disability, there can be no valid claim); see also Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1992) (service connection 
claim must be accompanied by evidence establishing the 
claimant currently has the claimed disability).  Furthermore, 
to the extent the Veteran is attempting to provide medical 
evidence concerning the existence of the claimed disability 
and/or causation, it is also now well established that an 
opinion of a person without medical training or experience on 
medical matters such as diagnosis and etiology is entitled to 
no weight of probative value.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  

Overall, the preponderance of the evidence is against the 
claim of service connection for CAD, and the claim must be 
denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, supra.  



ORDER

Service connection for claimed CAD, to include as secondary 
to service-connected diabetes mellitus must be denied.  




REMAND

VA has not obtained all necessary treatment records from VA 
Medical Center in Miami, Florida.  The claims file contains 
VA treatment records from July 2007 to February 2008.  
However, the Veteran was diagnosed with diabetes in 1999 and 
hypertension in 2001.  

Further, a January 2007 VA treatment record refers to a nerve 
conduction test done in December 2006, which showed evidence 
of motor/sensory polyneuropathy of the lower extremities and 
a March 2007 treatment record provided a history of 
"progressive" lower extremity weakness.  

The Board finds that VA treatment records dated from January 
1999 to July 2007 are needed to assess the Veteran's overall 
disability picture and etiology of the disabilities.  

Further, the December 2007 VA examiner did not provide an 
etiology opinion on a direct basis for the claimed 
conditions.  See Robinson v. Shinseki, 22 Vet. App. 447 
(2009) (finding that VA must consider all theories of 
entitlement raised by the records, regardless of whether the 
theory was asserted by the Veteran).  

VA has a duty to provide a medical examination and opinion 
when the evidence reflects an in-service event, a current 
disability and an indication that the current disability may 
be associated with his service.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  

Once VA undertakes the effort to provide an examination, it 
must provide an adequate one.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  Because the medical examination provided 
with respect to the Veteran's peripheral neuropathy of the 
bilateral upper and lower extremities and hypertension is 
inadequate, the claim must be remanded for additional 
development of the medical record pursuant to 38 C.F.R. 
§ 3.159(c)(4).  

Accordingly, these remaining matters are REMANDED to the RO 
for the following action:

1.  After securing any necessary release 
forms, with full address information, all 
records of medical treatment which are 
not currently associated with the 
Veteran's claims file (i.e., VA Medical 
Center in Miami, Florida from January 
1999 to July 2007) should be requested.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.  

2.  The RO should schedule the Veteran 
for a VA examination to determine the 
nature and extent of claimed peripheral 
neuropathy of the upper and lower 
extremities and hypertension.  The claims 
file should be made available to the 
examiner for review in conjunction with 
the examination.  All tests and studies 
deemed necessary by the examiner should 
be performed.  Based upon the results of 
the examination and a review of the 
claims file, the VA examiner should 
answer each of the following questions:

a.  Does the Veteran have peripheral 
neuropathy of the upper or lower 
extremities or disability manifested by 
hypertension, and; if so, what is the 
diagnosis or diagnoses?  Based upon an 
assessment of the entire record, did 
these disabilities have their onset 
during the Veteran's period of military 
service; or, were they caused by any 
incident or event that occurred during 
his period of military service; or were 
they caused or aggravated by any 
currently diagnosed diabetes mellitus, 
Type II?  Please comment on the December 
2007 VA examiner's report.  A complete 
rationale should be given for all 
opinions and conclusions expressed in a 
typewritten report.  

3.  Following completion of all indicated 
development, the RO should readjudicate 
the claims of service connection for 
peripheral neuropathy of the upper 
extremities, to include as secondary to 
service-connected diabetes mellitus; 
peripheral neuropathy of the lower 
extremities, to include as secondary to 
service-connected diabetes mellitus; and 
hypertension, to include as secondary to 
service-connected diabetes mellitus in 
light of all the evidence of record.  If 
the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
and an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The Veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


